Citation Nr: 0604257	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  02-20 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a right 
leg injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel
 






INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1961 to July 1965. This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a May 2002 rating 
decision by the Los Angeles Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied service 
connection for a right leg condition and for a back 
condition.  In his December 2002 substantive appeal, the 
veteran indicated that his appeal was limited to the issue of 
service connection for a right leg condition, and that is the 
only matter before the Board.  In August 2004, the Board 
recharacterized the issue on appeal as stated above and 
remanded the claim to the RO for further development.  
 

FINDING OF FACT

It is not shown that the veteran has any current, independent 
right leg disability or that any current disability of the 
right leg is related to service. 


CONCLUSION OF LAW

Service connection for residuals of a right leg injury is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  An October 2001 
letter from the RO explained what the evidence needed to show 
to substantiate the claim, and outlined VA's and the 
veteran's responsibilities in development of evidence.  A 
subsequent (August 2004) letter clarified that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  This letter also advised the veteran 
to submit any evidence in his possession pertaining to his 
claim.  The May 2002 rating decision, a December 2002 
statement of the case (SOC) and subsequent supplemental SOCs 
(SSOCs) from March 2003 and November 2005 provided the text 
of other applicable regulations and explained what the 
evidence showed and why the claims were denied.  

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOC and SSOCs and to supplement 
the record after notice was given.  He is not prejudiced by 
any technical notice deficiency that may have occurred along 
the way, and no further notice is required.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).   
Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  Additionally, the veteran was 
provided with a VA orthopedic examination in July 2005.  
Pursuant to the Board's August 2004 remand, the RO contacted 
the Service Department to attempt to locate any medical 
records of treatment for a leg injury in 1963 or 1964 in a 
field hospital in Taiwan.  However, the Service Department 
certified that no such records could be located.  The RO also 
obtained all available records of medical treatment at the 
Marine Corps base in 29 Palms, California.  The veteran has 
not identified any additional evidence pertinent to this 
claim.  VA's assistance obligations are met.  The veteran is 
not prejudiced by the Board's proceeding with appellate 
review.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Factual Background

The veteran's separation document (DD Form-214) shows that he 
was paid a lump sum for leave settlement.  His service 
medical records do not reveal any right leg injuries, or 
complaints or pathology.  A March 1965 clinical record from 
the Marine Corps base at Twenty-Nine Palms, California did 
note a history of right ankle fracture at age 17.  On 
separation examination the lower extremities were normal, and 
no right leg injuries during service were noted.  

A November 1998 VA progress note shows decreased flexion of 
both knees.  A December 1998 VA progress note shows weakness 
of both lower extremities.  A January 2000 VA progress note 
shows that the veteran was complaining of chronic knee pain.  
An August 2000 VA progress note included a diagnosis of 
degenerative joint disease of the knees.  

In his May 2002 notice of disagreement, the veteran indicated 
that when he was discharged from service, he accepted a small 
payoff for his leg condition instead of $15 a month for the 
rest of his life.  

In his December 2002 Form 9, the veteran indicated that in 
late February 1964 he fractured his right leg while on 
temporary duty in Taiwan.  He was taken by helicopter to a 
tent field hospital staffed by Navy personnel and a Navy 
doctor set the fracture and put a brace on his leg.  He was 
given crutches which he continued to use for about four 
weeks.  He was able to continue to work during this time as 
his duties involved sitting at a radar scope or standing by a 
plotting board. 

In a January 2003 letter, the veteran's brother indicated 
that he noticed the veteran walked with a limp when he 
returned from the Marines in 1965.  The veteran told him that 
he broke his leg when he was in Taiwan with the Marines.  

On VA examination in July 2005, the examiner opined that any 
current right or left lower extremity disorder was due to low 
back pathology and was in no way related to the lower 
extremity fracture reported by the veteran.  He found 
absolutely no evidence of disability directly related to the 
right lower extremity.  The veteran reported numbness of the 
distal right lower extremity, but admitted that this was 
secondary to his back disability.  At no point during the 
examination did the veteran state that he had disability 
directly related to his reported fractured leg.  He pointed 
to his tibia and stated that he could feel a depression on 
the bone.  On physical examination, the veteran was unable to 
straighten out the right leg at the knee secondary to 
lumbosacral spine pain.  The examiner explicitly noted that 
the reason for the inability to extend the leg was not 
related to the right knee joint.  Flexion of the right knee 
was to 130 degrees active. and 133 degrees passive.  

III.  Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  To prevail on the question of service 
connection there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury 
(disability).  Hickson v. West; 13 Vet. App. 247, 248 (1999). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).
The evidence of record shows that the veteran has a low back 
disability; it does not show that he has a right leg 
disability entity.  After reviewing the claims file and 
examining the veteran, the July 2005 VA examiner specifically 
found that any current disability of the veteran's right 
lower extremity was due to low back pathology (which is not 
service-connected).  There is no medical opinion of record to 
the contrary.  While an August 2000 VA progress note lists a 
diagnosis of degenerative joint disease of both knees, 
further records do not reveal any findings supportive of such 
diagnosis.  In the absence of proof of current disability, 
there is no valid claim of service connection.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).

Regardless, the record also contains no evidence of a right 
leg injury in service, and no competent evidence that any 
current right leg disability might be related to such injury.  
Service medical records are negative for any right leg injury 
or treatment and the Service Department certified that there 
were no available records of treatment of the veteran for 
right leg injury in Taiwan (as he alleges).  Furthermore, the 
veteran's separation examination revealed his lower 
extremities to be normal, and did not note any leg injuries 
in service.  And his separation document shows that a cash 
settlement on separation was for leave (and not leg 
disability as he has stated).  As for the veteran's own 
allegations that he has a leg disability related to service 
and his brother's report that the veteran had a right leg 
problem when he returned from service, as laypersons, their 
statements are not competent evidence either medical 
diagnosis or medical etiology.  "Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In July 2003, the veteran's representative raised an argument 
as to the presumption of soundness.  Such argument would only 
have some materiality if the veteran was found to have a 
disability and there was a question as to whether it pre-
existed service.  That is not the case here.  




ORDER

Service connection for residuals of a right leg injury is 
denied.   



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


